Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Fidelity Bond Allocation Agreement This Agreement, dated as of July 29, 2007, is by and among each of the fourteen funds of Sentinel Group Funds, Inc., to wit: Sentinel Common Stock Fund Sentinel Balanced Fund Sentinel Mid Cap Growth Fund Sentinel Small Company Fund Sentinel Capital Growth Fund Sentinel Growth Leaders Fund Sentinel International Equity Fund Sentinel High Yield Bond Fund Sentinel Conservative Allocation Fund Sentinel Government Securities Fund Sentinel Short Maturity Government Fund Sentinel U.S. Treasury Money Market Fund Sentinel Mid Cap Value Fund, and Sentinel Georgia Municipal Bond Fund; and each of the six funds of Sentinel Variable Products Trust, to wit: Sentinel Variable Products Common Stock Fund Sentinel Variable Products Mid Cap Growth Fund Sentinel Variable Products Small Company Fund Sentinel Variable Products Balanced Fund Sentinel Variable Products Bond Fund, and Sentinel Variable Products Money Market Fund. WHEREAS, each of the above registered investment companies is named as an insured in a joint fidelity bond; and WHEREAS, each of the above registered investment companies wishes to provide for equitable and proportionate sharing of any recovery under such joint fidelity bond. NOW, THEREFORE, in consideration of the foregoing, the parties hereto do hereby agree as follows: 1. Allocation of Recovery . In the event recovery is received under the joint fidelity bond in which each of the registered investment companies which is a party hereto is named as an insured, as a result of a loss sustained by two or more of such registered investment companies, each registered management investment company which is a party to this Agreement shall receive an equitable and proportionate share of the recovery, but at least equal to the amount which it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d)(1) of Rule 17g-1 under the Investment Company Act of 1940, as amended. IN WITNESS WHEREOF, the parties hereto have each executed this Agreement on the date set forth above. SENTINEL GROUP FUNDS, INC. On behalf of its Sentinel Common Stock Fund Sentinel Balanced Fund Sentinel Mid Cap Growth Fund Sentinel Small Company Fund Sentinel Capital Growth Fund Sentinel Growth Leaders Fund Sentinel International Equity Fund Sentinel High Yield Bond Fund Sentinel Conservative Allocation Income Fund Sentinel Government Securities Fund Sentinel Short Maturity Government Fund Sentinel U.S. Treasury Money Market Fund Sentinel Mid Cap Value Fund Sentinel Georgia Municipal Bond Fund By /s/ Thomas P. Malone Thomas P. Malone Vice President and Treasurer SENTINEL VARIABLE PRODUCTS TRUST On behalf of its Sentinel Variable Products Common Stock Fund Sentinel Variable Products Mid Cap Growth Fund Sentinel Variable Products Small Company Fund Sentinel Variable Products Balanced Fund Sentinel Variable Products Bond Fund Sentinel Variable Products Money Market Fund By /s/ Thomas P. Malone Thomas P. Malone Vice President and Treasurer
